DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 8/13/2021, 3/5/2022, 4/2/2022 and 5/27/2022 are being considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 13 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 13 recites the limitation “the second data flow carries indication information” (line 25 in page 39). It is unclear what is the “indication information” and where the “indication information” comes from. Is the “indication information” put in the second data by the second network device or by the first receiver?

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 5 and 16-19 are rejected under 35 U.S.C. 103 as being unpatentable over Kotani (JP 2009-239527. English machine translation is attached) in view of Liang (US 2015/0244455).
1). With regard to claim 1, Kotani discloses a communication method, comprising: 
determining, by a first optical module (the combination of the baseband signal processing unit 4 and serial/parallel unit 5 and optical module unit 6 in Figure 1; or the components in the radio base station unit 1 of Figure 2) in a first network device (the radio base station unit 1), a first delay ([0024], “a delay amount measurement” or “a delay correction amount”; [0053] “the device delay itself causes (varies) delay variation due to the instantaneous optical interruption or resynchronization”); and 
sending, by the first optical module (e.g., the delay amount measurement reading unit 102 reads/receives delay amount measurement result), the first delay to a component (e.g., a delay amount measurement reading unit 102) in the first network device.
But, Kotani does not expressly disclose that the first delay is sent to an interface chip.
However, Liang et al discloses a system/method for clock synchronization between a master device and a slave device (Figures 1, 3 and 4); as shown in Figures 3 and 4, the master device and slave device each has a MAC chip, and delay message is sent via the MAC chip ([0022] and [0023]). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Liang with Kotani so that the delay information can be first sent to an interface chip, and then the interface chip processes/sends the delay information to other desired components. 
2). With regard to claim 5, Kotani discloses a first optical module (the combination of the baseband signal processing unit 4 and serial/parallel unit 5 and optical module unit 6 in Figure 1; or the components in the radio base station unit 1 of Figure 2) in a first network device (the radio base station unit 1), the optical module comprising: 
a processor (101/103 in Figure 2, serial/parallel conversion unit 101 and controller 103, [0029] and [0032]-[0034]), configured to determine a first delay ([0024], “a delay amount measurement” or “a delay correction amount”; [0053] “the device delay itself causes (varies) delay variation due to the instantaneous optical interruption or resynchronization”); and 
an interface (Figure 2, the interface of the controller 103), further configured to send the first delay to a component (e.g., a delay amount measurement reading unit 102, which reads/receives delay amount measurement result) in the first network device.
But, Kotani does not expressly disclose that the first delay is sent to an interface chip.
Liang et al discloses a system/method for clock synchronization between a master device and a slave device (Figures 1, 3 and 4); as shown in Figures 3 and 4, the master device and slave device each has a MAC chip, and delay message is sent via the MAC chip ([0022] and [0023]). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Liang with Kotani so that the delay information can be first sent to an interface chip, and then the interface chip processes/sends the delay information to other desired components.
3). With regard to claim 16, Kotani and Liang disclose all of the subject matter as applied to claim 5 above. And the combination of Kotani and Liang further discloses wherein the interface chip comprises a chip configured to implement a physical layer (PHY) function or a media access control (MAC) function (Liang: MAC chip, [0022] and [0023]).
4). With regard to claim 17, Kotani and Liang disclose all of the subject matter as applied to claim 5 above. But, Kotani and Liang do not expressly disclose wherein the interface is configured to: when a clock state of the first optical module changes, report the first delay to the interface chip; or when a link of the first optical module is successfully established, report the first delay to the interface chip.
However, Kotani discloses that the delay needs to be reported “due to instantaneous interruption and resynchronization of the optical cable” ([0036]); and in Figure 5, a power-on process is disclosed ([0044]-[0053]), and delay is sent/reported. it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to report the first delay to the interface chip when a clock state changes or a link of the first optical module is successfully established so to obtain an accurate and precise synchronization.
5). With regard to claim 18, Kotani and Liang disclose all of the subject matter as applied to claim 5 above. And the combination of Kotani and Liang further discloses wherein the first delay is a maximum sending delay value or a minimum sending delay value when the optical module is configured to send data; or the first delay is a maximum receiving delay value or a minimum receiving delay value when the optical module is configured to receive data (Kotani: “maximum delay”, [0011], [0015], [0029], [0037], [0042] and [0053]).
6). With regard to claim 19, Kotani discloses a network device (the radio base station unit 1), comprising an optical module (the combination of the baseband signal processing unit 4 and serial/parallel unit 5 and optical module unit 6 in Figure 1; or the components in the radio base station unit 1 of Figure 2), the optical module comprising: 
a processor (101/103 in Figure 2, serial/parallel conversion unit 101 and controller 103, [0029] and [0032]-[0034]), configured to determine a first delay ([0024], “a delay amount measurement” or “a delay correction amount”; [0053] “the device delay itself causes (varies) delay variation due to the instantaneous optical interruption or resynchronization”); and 
an interface (Figure 2, the interface of the controller 103), further configured to send the first delay to a component (e.g., a delay amount measurement reading unit 102, which reads/receives delay amount measurement result) in the first network device.
But, Kotani does not expressly disclose that the first delay is sent to an interface chip.
Liang et al discloses a system/method for clock synchronization between a master device and a slave device (Figures 1, 3 and 4); as shown in Figures 3 and 4, the master device and slave device each has a MAC chip, and delay message is sent via the MAC chip ([0022] and [0023]). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Liang with Kotani so that the delay information can be first sent to an interface chip, and then the interface chip processes/sends the delay information to other desired components.

Claims 2, 3, 6, 7, 9, 10 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Kotani and Liang as applied to claim 1 above, and further in view of Zhao et al (US 2016/0043823).
1). With regard to claim 2, Kotani and Liang disclose all of the subject matter as applied to claim 1 above. And the combination of Kotani and Liang further discloses wherein the first optical module comprises an optical transmitter (Kotani: 6 in Figures 1 and 2), and wherein the first delay comprises a delay generated by a serial/parallel conversion unit (Kotani: Abstract and [0046] etc.; [0053] “the device delay itself”).
But, Kotani and Liang do not expressly indicate that the serial/parallel conversion unit etc. components are in the optical transmitter, or the first delay comprises a delay generated by a transmission of a first data flow in the optical transmitter.
However, first, in Applicant’s disclosure, an optical transmitter (e.g., 170 in Figure 5) includes serial/parallel conversion unit, D/A conversion unit and transmitter optical subassembly etc.; therefore, in Kotani, the serial/parallel conversion unit and the optical module 6 etc. together can be viewed as an optical transmitter. Therefore, the first delay comprises a delay generated by a transmission of a first data flow in a component of the optical transmitter. Second, Zhao et al discloses a system/method for generating a timestamp and improving time synchronization precision of an entire communications network; as shown in Figures 3 and 5, a physical layer delay and non-physical layer delay are considered, and “where the fixed delay acquiring unit 110 is configured to acquire fixed delay information generated by a related module in the physical layer transceiver unit 10; the dynamic precise delay acquiring unit 111 is configured to acquire dynamic precise delay information generated by a related module in the physical layer transceiver unit 10; the dynamic coarse-grained delay acquiring unit 112 is configured to acquire dynamic coarse-grained delay information generated by a related module in the physical layer transceiver unit 10”, [0054]. That is, the delay generated by a transmission of a data flow in the optical transmitter is acquired. 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply the teachings of Zhao et al to the system/method of Kotani and Liang so that the time synchronization precision of the optical system can be improved.
2). With regard to claim 3, Kotani and Liang disclose all of the subject matter as applied to claim 1 above. And the combination of Kotani and Liang further discloses 
wherein the first optical module comprises an optical transmitter (Kotani: 6 in Figures 1 and 2), and wherein the first delay comprises a delay generated by a serial/parallel conversion unit (Kotani: Abstract and [0046] etc.).
But, Kotani and Liang do not expressly indicate that the serial/parallel conversion unit etc. components are in the optical transmitter, or the first delay comprises a delay generated by at least one circuit in the optical transmitter processing a first data flow.
However, first, in Applicant’s disclosure, an optical transmitter (e.g., 170 in Figure 5) includes serial/parallel conversion unit, D/A conversion unit and transmitter optical subassembly etc.; therefore, in Kotani, the serial/parallel conversion unit and the optical module 6 etc. together can be viewed as an optical transmitter, and then the first delay comprises a delay generated by at least one circuit (the serial/parallel conversion unit) in the optical transmitter processing a first data flow. Second, Zhao et al discloses a system/method for generating a timestamp and improving time synchronization precision of an entire communications network; as shown in Figures 3 and 5, a physical layer delay and non-physical layer delay are considered, and “where the fixed delay acquiring unit 110 is configured to acquire fixed delay information generated by a related module in the physical layer transceiver unit 10; the dynamic precise delay acquiring unit 111 is configured to acquire dynamic precise delay information generated by a related module in the physical layer transceiver unit 10; the dynamic coarse-grained delay acquiring unit 112 is configured to acquire dynamic coarse-grained delay information generated by a related module in the physical layer transceiver unit 10”, [0054]. That is, the delay generated by a transmission of a data flow in the optical transmitter is acquired, or a delay generated by at least one circuit in the optical transmitter processing a first data flow is acquired. 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply the teachings of Zhao et al to the system/method of Kotani and Liang so that the time synchronization precision of the optical system can be improved.
3). With regard to claim 6, Kotani and Liang disclose all of the subject matter as applied to claim 5 above. And the combination of Kotani and Liang further discloses wherein the first optical module comprises an optical transmitter (Kotani: 6 in Figures 1 and 2), wherein the first delay comprises a delay generated by a serial/parallel conversion unit (Kotani: Abstract and [0046] etc.; and [0053] “the device delay itself”) of a first data flow in the optical module.
But, Kotani and Liang do not expressly indicate that the serial/parallel conversion unit etc. components and the controller are in the optical transmitter, or the optical transmitter comprises the processor and the interface, wherein the first delay comprises a delay generated by a transmission of a first data flow in the optical transmitter.
However, first, in Applicant’s disclosure, an optical transmitter (e.g., 170 in Figure 5) includes serial/parallel conversion unit, D/A conversion unit and transmitter optical subassembly etc.; therefore, in Kotani, the serial/parallel conversion unit and the optical module 6 and controller 103 etc. together can be viewed as an optical transmitter; then the first delay comprises a delay generated by a transmission of a first data flow in a component of the optical transmitter. Second, Zhao et al discloses a system/method for generating a timestamp and improving time synchronization precision of an entire communications network; as shown in Figures 3 and 5, a physical layer delay and non-physical layer delay are considered, and “where the fixed delay acquiring unit 110 is configured to acquire fixed delay information generated by a related module in the physical layer transceiver unit 10; the dynamic precise delay acquiring unit 111 is configured to acquire dynamic precise delay information generated by a related module in the physical layer transceiver unit 10; the dynamic coarse-grained delay acquiring unit 112 is configured to acquire dynamic coarse-grained delay information generated by a related module in the physical layer transceiver unit 10”, [0054]. That is, the delay generated by a transmission of a data flow in the optical transmitter is acquired. 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply the teachings of Zhao et al to the system/method of Kotani and Liang so that the time synchronization precision of the optical system can be improved.
4). With regard to claim 7, Kotani and Liang disclose all of the subject matter as applied to claim 5 above. And the combination of Kotani and Liang further discloses wherein the first optical module comprises an optical transmitter (Kotani: 6 in Figures 1 and 2), wherein the first delay comprises a delay generated by a serial/parallel conversion unit (Kotani: Abstract and [0046] etc.).
But, Kotani and Liang do not expressly indicate that the serial/parallel conversion unit etc. components are in the optical transmitter, or the optical transmitter comprises the processor, the interface, and at least one circuit, wherein the first delay comprises a delay generated by the at least one circuit processing a first data flow.
However, first, in Applicant’s disclosure, an optical transmitter (e.g., 170 in Figure 5) includes serial/parallel conversion unit, D/A conversion unit and transmitter optical subassembly etc.; therefore, in Kotani, the serial/parallel conversion unit and the optical module 6 etc. together can be viewed as an optical transmitter, and then the first delay comprises a delay generated by at least one circuit (the serial/parallel conversion unit) in the optical transmitter processing a first data flow. Second, Zhao et al discloses a system/method for generating a timestamp and improving time synchronization precision of an entire communications network; as shown in Figures 3 and 5, a physical layer delay and non-physical layer delay are considered, and “where the fixed delay acquiring unit 110 is configured to acquire fixed delay information generated by a related module in the physical layer transceiver unit 10; the dynamic precise delay acquiring unit 111 is configured to acquire dynamic precise delay information generated by a related module in the physical layer transceiver unit 10; the dynamic coarse-grained delay acquiring unit 112 is configured to acquire dynamic coarse-grained delay information generated by a related module in the physical layer transceiver unit 10”, [0054]. That is, the delay generated by a transmission of a data flow in the optical transmitter is acquired, or a delay generated by at least one circuit in the optical transmitter processing a first data flow is acquired. 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply the teachings of Zhao et al to the system/method of Kotani and Liang so that the time synchronization precision of the optical system can be improved.
5). With regard to claim 9, Kotani and Liang disclose all of the subject matter as applied to claim 5 above. And the combination of Kotani and Liang further discloses wherein the first optical module comprises an optical receiver (Kotani: O/E in the optical module 6 in Figures 1 and 2). 
But, Kotani and Liang do not expressly indicate that the optical receiver comprises the processor and the interface. 
However, first, in Applicant’s disclosure, an optical receiver, e.g., 180 in Figure 5, includes O/E (receiver optical subassembly, ROSA), A/D and parallel/serial conversion unit etc; that is, based on applicant’s definition, an optical receiver contains O/E converter and other different components. Second, Zhao et al discloses a system/method for generating a timestamp and improving time synchronization precision of an entire communications network; as shown in Figures 3 and 5, a physical layer delay and non-physical layer delay are considered, the physical layer transceiver unit has different components inside ([0068]-[0070]). Therefore, in Kotani, the processor and the interface, parallel/serial conversion unit and the O/E of optical module 6 etc. together can be viewed as an optical receiver. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Zhao et al with Kotani and Liang so to integrate the O/E with a processor and an interface to form a transmitter/receiver assembly, and the signal processing and monitoring can be made easier.
6). With regard to claim 10, Kotani and Liang and Zhao et al disclose all of the subject matter as applied to claims 5 and 9 above. And the combination of Kotani and Liang and Zhao et al further discloses wherein the optical receiver comprises at least one circuit (Kotani: the serial/parallel conversion unit. Zhao: [0068]-[0070]), wherein 
the first delay comprises a delay generated by the at least one circuit processing a second data flow (receiving data flow. Kotani: [0024] etc.; Zhao: [0045], [0054] and [0059] etc.).
7). With regard to claim 20, Kotani and Liang disclose all of the subject matter as applied to claim 19 above. And the combination of Kotani and Liang further discloses wherein the optical module comprises an optical transmitter (Kotani: 6 in Figures 1 and 2), wherein the first delay comprises a delay generated by a serial/parallel conversion unit etc. (Kotani: Abstract and [0046] etc.; [0053] “the device delay itself”) of a first data flow in the optical module. 
But, Kotani and Liang do not expressly indicate that the serial/parallel conversion unit etc. components and the controller are in the optical transmitter, or the optical transmitter comprises the processor and the interface, wherein the first delay comprises a delay generated by a transmission of the first data flow in the optical transmitter.
However, first, in Applicant’s disclosure, an optical transmitter (e.g., 170 in Figure 5) includes serial/parallel conversion unit, D/A conversion unit and transmitter optical subassembly etc.; therefore, in Kotani, the serial/parallel conversion unit and the optical module 6 and controller 103 etc. together can be viewed as an optical transmitter; then the first delay comprises a delay generated by a transmission of a first data flow in a component of the optical transmitter. Second, Zhao et al discloses a system/method for generating a timestamp and improving time synchronization precision of an entire communications network; as shown in Figures 3 and 5, a physical layer delay and non-physical layer delay are considered, and “where the fixed delay acquiring unit 110 is configured to acquire fixed delay information generated by a related module in the physical layer transceiver unit 10; the dynamic precise delay acquiring unit 111 is configured to acquire dynamic precise delay information generated by a related module in the physical layer transceiver unit 10; the dynamic coarse-grained delay acquiring unit 112 is configured to acquire dynamic coarse-grained delay information generated by a related module in the physical layer transceiver unit 10”, [0054]. That is, the delay generated by a transmission of a data flow in the optical transmitter is acquired. 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply the teachings of Zhao et al to the system/method of Kotani and Liang so that the time synchronization precision of the optical system can be improved.

Claims 4, 8 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Kotani and Liang and Zhao et al as applied to claims 1, 3, 5 and 7 above, and further in view of Su et al (WO 2017/049546. US 2018/0212696 is the corresponding English translation; hereinafter, the cited paragraph numbers are based on US 2018/0212696). 
1). With regard to claims 4 and 8, Kotani and Liang and Zhao et al disclose all of the subject matter as applied to claims 1, 3, 5 and 7 above. But, Kotani and Liang and Zhao et al do not expressly disclose wherein the optical transmitter comprises a digital signal processing module, and the at least one circuit comprises at least one circuit in the digital signal processing module.
However, to implement a digital signal processing module in an optical transmitter is known in the art. E.g., Su et al discloses an optical transmission system/method, in which an optical transmitter includes a digital signal processing module (e.g., 32 or 42 in Figures 3 and 4), and the at least one circuit (e.g., ODSP chip) comprises at least one circuit in the digital signal processing module.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply the teachings of Su et al to the system/method of Kotani and Liang and Zhao et al so that the adaptivity of the optical system is enhanced.
2). With regard to claim 11, Kotani and Liang and Zhao et al disclose all of the subject matter as applied to claims 5, 9 and 10 above. But, Kotani and Liang and Zhao et al do not expressly disclose wherein the optical receiver comprises a digital signal processing module, and the at least one circuit comprises at least one circuit in the digital signal processing module.
However, to implement a digital signal processing module in an optical transmitter is known in the art. E.g., Su et al discloses an optical transmission system/method, in which an optical transmitter includes a digital signal processing module (e.g., 32 or 42 in Figures 3 and 4), and the at least one circuit (e.g., ODSP chip) comprises at least one circuit in the digital signal processing module.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply the teachings of Su et al to the system/method of Kotani and Liang and Zhao et al so that the adaptivity of the optical system is enhanced.

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Kotani and Liang as and Zhao et al applied to claims 5, 9 and 10 and above, and further in view of Li et al (US 2012/0263195).
Kotani and Liang and Zhao et al disclose all of the subject matter as applied to claims 5, 9 and 10 above. And the combination of Kotani and Liang and Zhao et al further discloses wherein a delay generated by a transmission of the second data flow in a optical transmitter (Kotani: the serial/parallel conversion unit 106 and the optical module 7 etc. together can be viewed as an optical transmitter, Figures 1 and 2) in a second optical module (transceiver unit 2) comprises a second delay ([0030]), a delay generated by a transmission of the second data flow in the optical receiver in the first optical module comprises a third delay (the uplink signal from the second module 2 to the first module 1 is received by the optical receiver in module 1, the components in the optical receiver generates a “third” delay, [0013], [0024], [0029], [0032]-[0033], [0039]).
But, Kotani and Liang and Zhao et al do not expressly disclose wherein the first delay comprises the second delay and the third delay.
However, as discussed in claims 5, 9 and 10 above, the combination of Kotani and Liang and Zhao et al discloses that the delay amounts in a transmitter and in a receiver are measured. As shown in Figures 1 and 2 of Kotani, the uplink signals are first passing through components in the transmitter of the second optical module (2) and then arrives the receiver in the first optical module (1); and Kotani also discloses that the delay measurement can be performed by sending optical signals from the first optical module (1) to the second optical module (2), and the second optical module (2) “turn-back” the optical signal to the first module (1) using a “folding unit” (110) ([0024], [0030], [0045], [0047] and [0048] etc.) so that the first optical module can determine the delay amounts or delay amount corrections ([0024], [0030], [0032], [0045], [0047] and [0048] etc.). Another prior art, Li et al, discloses a scheme to measure the time offset or time delay in an optical transmission system, and the delays in the “opposite ends” are considered ([0051]-[0054] and [0059] etc., and equations in these paragraph). 	 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Li et al with Kotani and Liang and Zhao et al so that both the delay in a transmitter of one optical module and the delay in a receiver of another optical module are included in a delay measurement for signal synchronization and processing to obtain more accurate/precise delay values.

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Kotani and Liang as applied to claim 5 above, and further in view of Zhao et al (US 2016/0043823) and Li et al (US 2012/0263195)
Kotani and Liang disclose all of the subject matter as applied to claim above. And the combination of Kotani and Liang further discloses wherein the first optical module comprises an optical transmitter (Kotani: E/O in optical module 6 and associated components) and a first optical receiver (Kotani: O/E in optical module 6 and associated components), wherein 
the optical transmitter is configured to receive a first data flow (downlink signal from base station 1 to transceiver 2), wherein a delay generated by the transmission of the first data flow in the optical transmitter comprises a second delay ([0024], “a delay amount measurement” or “a delay correction amount”, which is related to the delay in the first transmitter); 
the optical transmitter is further configured to send the first data flow to a second optical receiver (Kotani: O/E in optical module 7 and associated components in transceiver 2) in a second optical module (optical module 7 and associated components) in a second network device (radio transceiver 2), wherein a delay generated by the transmission of the first data flow in the second optical receiver comprises a third delay (a delay amount measurement or a delay correction amount, which is related to the delay in the second optical receiver; [0030] etc); 
the first optical receiver is configured to receive a second data flow (uplink signals from transceiver unit 2 to base station 1) sent by the second network device (2), wherein the second data flow carries indication information (e.g., information of “delay correction value”; [0030], “a folding unit 110 that notifies the wireless base station unit 1 that the correction value setting has ended”, [0047]-[0048], “Similarly, the wireless transmission and reception unit 2 also reads out the serial delay measurement (step 306), calculates and sets the serial delay correction value (step 307), and returns the data by the returning unit 110 (step 308), and confirms completion of the delay correction setting by the baseband signal processing unit 4 via the optical line (step 309)”, “the fixed data is folded back by the folding back unit 110 of the wireless transceiver 2 (step 311), and then the fixed data is received by the delay measurement counter 12 of the baseband signal processing unit 4 (step 312)”. Also refer 112 rejection above). 
But, Kotani and Liang do not expressly indicate that the serial/parallel conversion units etc. are in the optical transmitter/receiver, and the processor is specifically configured to determine the first delay based on the indication information, wherein the first delay comprises the second delay and the third delay.
Regarding implementing different components in the optical transmitter/receiver, however, first, in Applicant’s disclosure, an optical transmitter or receiver (e.g., 170/180 in Figure 5) includes serial/parallel conversion unit, D/A conversion unit and transmitter or receiver optical subassembly etc.; therefore, in Kotani, the serial/parallel conversion unit and the optical module 6 etc. with O/E or E/O together can be viewed as an optical transmitter or receiver. Therefore, the first delay comprises a delay generated by a transmission of a first data flow in a component of the optical transmitter. Second, Zhao et al discloses a system/method for generating a timestamp and improving time synchronization precision of an entire communications network; as shown in Figures 3 and 5, a physical layer delay and non-physical layer delay are considered, and “where the fixed delay acquiring unit 110 is configured to acquire fixed delay information generated by a related module in the physical layer transceiver unit 10; the dynamic precise delay acquiring unit 111 is configured to acquire dynamic precise delay information generated by a related module in the physical layer transceiver unit 10; the dynamic coarse-grained delay acquiring unit 112 is configured to acquire dynamic coarse-grained delay information generated by a related module in the physical layer transceiver unit 10”, [0054]. Therefore, in Kotani, the processor, parallel/serial conversion unit and the O/E or E/O in optical module 6 etc. together can be viewed as an optical receiver or an optical receiver. 
Regarding the first delay compring the second delay and the third delay, as discussed above, the combination of Kotani and Liang and Zhao et al discloses that the delay amounts in a transmitter and in a receiver are measured. As shown in Figures 1 and 2 of Kotani, a “folding/returning unit” (110) is used by the second unit (2) to turn received signal back to the base station unit (1) ([0024], [0030], [0045], [0047] and [0048] etc.) so that the first optical module can determine the delay amounts or delay amount corrections ([0024], [0030], [0032], [0045], [0047] and [0048] etc.). Another prior art, Li et al, discloses a scheme to measure the time offset or time delay in an optical transmission system, and the delays in the “opposite ends” are considered ([0051]-[0054] and [0059] etc., and equations in these paragraph); that is, the combination of Kotani and Liang and Zhao et al and Li et al teaches/discloses that the first delay based on the signal received by the first receiver comprises the second delay and the third delay.  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of and Zhao et al and Li et al with Kotani and Liang so that both the delay in a transmitter of one optical module and the delay in a receiver of another optical module are included in a delay measurement for signal synchronization and processing to obtain more accurate/precise delay values.

Claims 14 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Kotani and Liang as applied to claim 5 above, and further in view of Zhao et al (US 2016/0043823) and Bleck (US 2020/0221195).
1). With regard to claim 14, Kotani and Liang disclose all of the subject matter as applied to claim 5 above. And the combination of Kotani and Liang further discloses wherein the first optical module comprises a first circuit and a second circuit (e.g., Kotani the baseband signal processing unit 4 and serial/parallel unit 5 and optical module unit 6 with E/O etc. in Figure 1).
But, Kotani and Liang do not expressly disclose that the processor is further configured to: when the first data flow is transmitted to the first circuit, extract a first indication signal carried in the first data flow; when the first data flow is transmitted to the second circuit, extract a second indication signal carried in the first data flow; and determine the first delay based on the first indication signal and the second indication signal.
However, as disclosed by Kotani, a delay generated by a serial/parallel conversion unit (Kotani: Abstract and [0046] etc.) is measured. And, Zhao et al discloses a system/method for generating a timestamp and improving time synchronization precision of an entire communications network; as shown in Figures 3 and 5, a physical layer delay and non-physical layer delay are considered, and “where the fixed delay acquiring unit 110 is configured to acquire fixed delay information generated by a related module in the physical layer transceiver unit 10; the dynamic precise delay acquiring unit 111 is configured to acquire dynamic precise delay information generated by a related module in the physical layer transceiver unit 10; the dynamic coarse-grained delay acquiring unit 112 is configured to acquire dynamic coarse-grained delay information generated by a related module in the physical layer transceiver unit 10”, [0054]; as shown in Figures 3 and 5, a physical layer delay and non-physical layer delay are considered, the physical layer transceiver unit has different components inside ([0068]-[0070]). That is, a delay generated by circuits in the optical transmitter is acquired. Another prior art, Bleck, disclose a scheme to measure a delay in an optical system, and alignment markers can be inserted into the transmitted signals and used for determine a delay ([0142]-[0143], [0147] and [0164]-[0167]). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply the teachings of Zhao et al and Bleck to the system/method of Kotani and Liang so that a delay in a specific component in an optical module can be properly measured, and the signal synchronization can be made more accurate/precise.
2). With regard to claim 15, Kotani and Liang and Zhao et al and Bleck disclose all of the subject matter as applied to claims 5 and 10 above. And the combination of Kotani and Liang and Zhao et al and Bleck further discloses wherein the processor is further configured to: 
measure a phase difference (Kotani and Liang and Zhao and Bleck: all disclose determining time difference; a time difference is corresponding to phase difference. And Bleck: [0143] and [0164] etc.) between the first indication signal and the second indication signal; and 
determine the first delay based on the phase difference (Bleck: [0142]-[0143], [0147] and [0164]-[0167]), wherein 
both the first indication signal and the second indication signal are alignment marker (AM) indication signals (Bleck: alignment markers), or the first indication signal is an AM indication signal and the second indication signal is a digital signal processing (DSP) frame header signal, or both the first indication signal and the second indication signal are start-of-frame delimiters (SFDs).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 20200195363 A1
US 20180076949 A1
US 20130195443 A1
US 5349653 A

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LI LIU whose telephone number is (571)270-1084. The examiner can normally be reached 9 am - 6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Vanderpuye can be reached on 5712723078. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LI LIU/Primary Examiner, Art Unit 2636                                                                                                                                                                                                        September 27, 2022